DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’974 (JP 2018-130974) in view JP’997 (JP 10-113997), Dunn et al. (US 4,911,217), and Adamson et al. (US 2008/0289736).
Regarding claims 1 and 7, JP’974 teaches a tire comprising a pair of beads and a carcass ply. Each bead including a bead core and a bead filler 6.
JP’974 is silent to disclosing each bead filler formed by a first bead filler piece and a second bead filler piece made of the same material and an electronic device.
However, JP’997 teaches a method of providing a bead filler in a pneumatic tire.  FIG. 2A-2B teaches laying a filler sheet 26, then providing a bead core 22 in a central portion of the filler sheet, then moving both end portions of the filler sheet upwards (arrow A) to form a bead filler 20 ([0020]). The claimed first bead filler piece and second bead filler piece read on the end portions of the filler sheet (i.e. the right side and the left side of bead filler sheet 26 in FIG. 2A).
Dunn et al. teaches a pneumatic tire comprising an integrated circuit transponder for tire identification (“electronic component”).  FIG. 2 teaches transponder 60 positioned between two bead filler pieces (40, 42) of a bead filler of a tire (col. 6, lines 35-62).  
Adamson et al. teaches a tire comprising an electronic member in a bead filler region.  FIG. 2 teaches arranging the electronic member such that the longitudinal direction thereof is a direction of a tangential line to the circumferential direction of the tire.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’974 comprising:
an electronic component interposed between a first bead filler piece and a second bead filler piece wherein the first bead filler piece and the second bead filler piece are the same material, 
the electronic component disposed to an outer side in the tire-radial direction separated by at least 10 mm from the bead core (claim 1) and at least 20 mm from an outer side in the tire-radial direction of the bead core (claim 7), and
a longitudinal direction of the electronic component is a direction of a tangential line to the circumferential direction of the tire 
because (1) JP’974 teaches a pneumatic tire comprising a bead filler made of a rubber composition and having a height BH that is 30 to 70 mm (page 4-5 of the machine translation) and official notice is taken one of ordinary skill in the art would readily understand the bead filler of JP’974 is made of a single rubber composition, (2) JP’997 teaches a known method for forming a bead filler in a pneumatic tire by laying a filler sheet 26, then providing a bead core 22 in a central portion of the filler sheet, then moving both end portions of the filler sheet upwards  (“a first bead filler piece and a second bead filler piece”) ([0020]), (3) Dunn et al. provides an integrated circuit transponder for tire identification between two bead filler pieces (FIG. 2) with “alternative electrode structure and arrangement” envisioned (col. 6, lines 37-38), (4) Adamson provides an electronic member that is a passive radiofrequency identification transponder arranged in the bead filler region i.e. embedded within a bead filler; specifically, between pieces of a bead filler, see Dunn et al.) and providing a known arrangement (i.e. a longitudinal direction of the electronic device becomes a direction of a tangential line to the circumferential direction of the tire, see Adamson) of an electronic component in a known tire (a pneumatic tire comprising a bead filler, see JP’974) made by a known method (a bead filler formed by two bead filler pieces, see JP’997) yields predictable results. 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’974 with an electronic device that is covered by a rubber sheet and embedded inside the bead filler since Dunn et al. teaches the transponder is inserted in a elastomeric material 104 to facilitate insertion of the device into the apex of the pneumatic tire (col. 9, lines 20-35) and Adamson et al. teaches to coat the electronic member with an elastomeric material, specifically rubber ([0057]) and one of ordinary skill in the art would consider it obvious to cover the electronic device with a known elastomeric composition as a rubber to yield predictable results. 
Regarding claim 4, see FIG. 1 of JP’974.
Regarding claims 5-6, the tire of JP’974 satisfying claims 5-6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’974 teaches a tire comprising a bead filler and using a known method to form a bead filler in a tire; such as the method disclosed by JP’997’s FIG. 2A-2B, would reasonably arrive at the claimed invention.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/15/2021